     Case 2:12-cv-01484-CJB-JCW Document 15 Filed 07/11/19 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

In Re: Oil Spill by the Oil Rig              *
“Deepwater Horizon” in the Gulf of                      MDL 2179
Mexico, on April 20, 2010                    *
                                                        SECTION: J(2)
This Document Relates To:                    *
                                                        JUDGE BARBIER
All Cases                                    *
                                                        MAG. JUDGE WILKINSON
                                             *


                                    ORDER
                  [Closing 1,835 Cases Identified in Exhibit 1]

      On June 24, 2019, the Court issued a Notice of Court’s Intent to Close Cases

and Order to Show Cause (“Notice of Closure”), which stated:

             The Court understands that all claims asserted in the cases listed
      on Exhibit 1 attached hereto have been resolved—in most instances
      through settlement but occasionally by other means—and there are no
      viable claims remaining in litigation. However, these cases still appear
      to be open, if only as a technical matter, on the Court’s docket.
      Accordingly, the Court hereby gives notice of its intent to issue an Order
      instructing the Clerk of Court to CLOSE each of the 1835 cases listed
      on Exhibit 1. Any party who believes its case should not be closed
      shall file by July 8, 2019 a written response explaining why its
      case should not be closed.

             If a party believes its case should not be closed for the reason that
      it has an unresolved claim in litigation for punitive damages against
      Transocean or Halliburton (as opposed to an unresolved claim with the
      Halliburton/Transocean Punitive Damages & Assigned Claims
      Settlement Program), that party should explain, perhaps in addition to
      other things, why that claim in litigation is not barred by the class-wide
      releases found in the Transocean and Halliburton Punitive Damages
      and Assigned Claims Settlement Agreements (Rec. Docs. 15332, 14644)
      and the Court’s Final Order and Judgment approving same (Rec. Doc.
      22253).

(Rec. Doc. 25741 (footnote omitted; emphasis in original)).
       Case 2:12-cv-01484-CJB-JCW Document 15 Filed 07/11/19 Page 2 of 4



       The Court received four responses to the Notice of Closure, which are briefly

addressed.

       1.      Melonie and Richard Johnson (No. 11-3180) request that their case not

be closed because they have unresolved claims in the Halliburton/Transocean

Punitive Damages and Assigned Claims Settlement Program (“Settlement

Program”).1 This is exactly the type of case that should be closed. When the Court

granted final approval of the Halliburton and Transocean Punitive Damages and

Assigned Claims Settlement Agreements (“Settlement Agreements”) on February 15,

2017, the Settlement Agreements (and the Settlement Program established through

those settlements) became the exclusive remedy for claims covered by those

settlements; class members could no longer pursue through litigation claims for

punitive damages against Halliburton or Transocean. (Rec. Doc. 22253 ¶¶ 10-15). The

closure of the Johnsons’ lawsuit will not affect any of their claims in the Settlement

Program—such claims will continue to be processed, determined, and paid (or not

paid) by the Settlement Program pursuant to the terms of the Settlement

Agreements. The Johnsons have not provided an adequate reason as why their

lawsuit in this Court should not be closed.

       2.      Rose Le (No. 13-2963) states that she “only received $10,000” and

appears to be unsatisfied with this amount.2 The fact that Le received $10,000



1 The Johnsons mailed to chambers a cover letter with a single attachment that will be filed in the
MDL 2179 master docket. The cover letter will be publicly filed. The attachment will be filed under
seal as it contains confidential claimant information.
2 Le mailed to chambers a cover letter, multiple attachments, and a flash drive that ostensibly contains

more documents. The cover letter will be filed publicly in the MDL master docket. However, the Court
will not accept the attachments or the flash drive and instructs the Clerk to return those to Le.

                                                   2
         Case 2:12-cv-01484-CJB-JCW Document 15 Filed 07/11/19 Page 3 of 4



suggests that her claims were resolved through settlement, in which case it is

appropriate to close her lawsuit. To the extent Le did not settle her claims, she does

not appear to have complied with Pretrial Order No. 60 (“PTO 60,” Rec. Doc. 16050),3

and therefore her claims in litigation were dismissed with prejudice by the PTO 60

Compliance Order of July 14, 2016 (Rec. Doc. 20996). In short, Le has not provided

an adequate reason as to why her lawsuit should not be closed.

          3.      Global Disaster Recovery & Rebuilding Services LLC (“Global

Disaster”)4 was initially one of many plaintiffs in No. 13-1717, which case is listed in

the Notice of Closure. In 2016, Global Disaster filed another lawsuit, No. 16-6585, in

response to PTO 60. Case No.16-6585 is not listed in the Notice of Closure. Indeed,

Global Disaster and No. 16-6585 is listed as one of the remaining B1 plaintiffs in

Pretrial Order 67 (Rec. Doc. 25370), and counsel informs that a mediation is

scheduled for August 20, 2019. To the extent Global Disaster requests that No. 16-

6585 not be closed, that case was never at risk of being closed by this Order. To the

extent Global Disaster requests that No. 13-1717 not be closed, the Court makes

explicit that the closure of 13-1717 will not prejudice Global Disaster’s claim in 16-

6585.

          4.      The Notice of Closure listed case No. 16-04079 among the cases the

Court intends to close. The Notice of Closure identified the plaintiff in that case as

“Karampelas-Ploumaritis, Ioannis, et al.” Ioannis Karampelas-Ploumaritis filed a

response (Rec. Doc. 25808) wherein it admits it has settled its claims, but takes issue


3   Le’s complaint asserts claims in the B1 bundle, to which Pretrial Order No. 60 applied.
4   Global Disaster’s response is filed in the record at Rec. Doc. 25807.

                                                    3
      Case 2:12-cv-01484-CJB-JCW Document 15 Filed 07/11/19 Page 4 of 4



with the use of “et al.” Specifically, Ioannis Karampelas-Ploumaritis “respectfully

requests that any dismissal order entered by the Court identify and list only Ioannis

Karampelas-Ploumaritis also known as Ioannis Karampelas-Ploumaritis, Merchant

of Fresh Frozen Seafood also known as Ioannis Karampelas-Ploumaritis Seafood

Trading as the dismissed party, and that no reference be made to ‘et al.,’ or any other

party, entity, claim, cause of action, action or matter.” (Rec. Doc. 25808 at 2). Exhibit

1 attached to this Order incorporates the requested change.

      Accordingly,

      IT IS ORDERED that the Clerk of Court shall CLOSE the cases listed in the

attached Exhibit 1 as all claims in litigation have been resolved and dismissed.

Nothing in this Order shall affect the processing, status, or determination of a claim

pending in the Settlement Program.

      New Orleans, Louisiana, this 11th day of July, 2019.




                                               ____________________________________
                                                    United States District Judge



Note: The Clerk shall file this Order and Exhibit 1 in 10-md-2179 and in each
of the cases listed in Exhibit 1. The Clerk shall mail a copy of this Order and
the relevant page of Exhibit 1 (or all of Exhibit 1, if easier) to any pro se
(unrepresented) plaintiffs in the cases listed in Exhibit 1. If a pro se plaintiff
was previously represented by an attorney who failed to provide the Court
with an address for the former client upon the attorney’s withdrawal, the
Clerk shall mail this Order and Exhibit 1 to the attorney, who shall
immediately forward same to the last known address of the former client.
The attorney shall also provide the Court with the last known address for
the former client.

                                           4
